Citation Nr: 1128678	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO. 08-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the 30 percent rating for PTSD.  

In April 2011, the Veteran testified at a Board hearing before the undersigned conducted by videoconference.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's PTSD is manifested by severe symptoms including nightmares, intrusive thoughts, and depression, resulting in occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the Veteran's September 2008 substantive appeal (VA Form 9), the Veteran stated that a 50 percent rating would satisfy his appeal.  As will be discussed below, a 50 percent rating has been granted.  Because the maximum amount of benefits sought on appeal has been granted, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




II. Analysis

The Veteran claims entitlement to a rating in excess of 30 percent for his service-connected PTSD.  Specifically, he seeks a rating of 50 percent.  For the following reasons, the Board finds a rating of 50 percent is warranted. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id. 

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Board finds that the Veteran's PTSD most closely approximates the criteria for a 50 percent rating.  In this regard, a December 2006 VA examination report reflects that the Veteran had nightmares three to four times a week, and had difficulties with restless sleep.  Every few weeks he would wake up screaming or yelling from sleep.  He also struggled with flashbacks and thought of his experiences serving in Vietnam "all the time."  For example, he experienced such flashbacks when walking in the woods with his wife or hearing the sounds of helicopters flying overhead.  He stated that he felt "no energy" on most days, and was anxious all of the time.  When he was at home he "[did] not do anything."  He also did not go out except to attend church services.  He reported feeling detached from others, including his wife, and also felt irritable at times.  The Veteran also stated that he had difficulty concentrating and that he startled easily.  On mental status examination, the Veteran was well groomed, pleasant, and cooperative.  His speech was monotone and with slightly decreased volume.  His affect was restricted in range.  He seemed on the verge of tears when describing some of his experiences.  His mood was depressed.  No abnormalities were noted with regard to the Veteran's thought processes.  The Veteran was diagnosed with PTSD and dysthymia.  He was assigned a GAF score of 50.  

A November 2007 VA treatment record reflects that the Veteran had retired from his job about a couple of months earlier.  He stated that he had been under too much stress at work and was having anger outbursts.  He reported that the relief from the pressure of working was better, but that his sleep was still disturbed and he still had decreased motivation to do activities around the house.  

A July 2009 VA examination report reflects that the Veteran spent most of his time at home and was generally isolated from others.  He stated that he could not tolerate being around other people and that he had a hard time getting motivated and felt fatigued most of the day.  He reported feeling "in a fog" and not able to concentrate.  He had retired at age sixty-two due to problems relating to others.  In this regard, he would get irritable at work and have fights with co-workers.  He stated that he had a good relationship with his wife and children.  In terms of the Veteran's symptoms, it was noted that the Veteran had recurrent and intrusive recollections of traumatic events, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, a restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.   The Veteran was diagnosed with PTSD and dysthymic disorder.  The examiner found that the dysthymic disorder was most likely related to the Veteran's chronic PTSD symptoms.  A GAF score of 50 was assigned.  The examiner explained that this score represented the Veteran's serious and unremitting symptoms, which had created impairment in social as well as occupational functioning.  

At the April 2011 Board hearing, the Veteran gave an account of his recent work history similar to what he reported at the July 2009 VA examination.  He also stated that he felt that due to lack of motivation associated with his PTSD symptoms, he had not progressed or "move[d] up the ladder" in his career.  He further reported that when he was in the company of others he would get "edgy" and fidgety, and would also start sweating; he likened these symptoms to panic attacks.  When these symptoms occurred, he had to seek solitude.  He also related that when going to the grocery store he would sometimes have to return immediately to the car without shopping, as he was unable to focus on what he was going to buy.  He stated that these symptoms occurred at least a couple of times a week.  

Based on the foregoing evidence, the Board finds that the evidence is at least in equipoise as to whether the criteria for a 50 percent rating have been met.  The Veteran's PTSD has been assigned a GAF score of 50 in both the December 2006 VA examination report and the July 2009 VA examination report, denoting serious symptoms or serious functional impairment.  See DSM-IV.  The July 2009 VA examination report reflects that this score was reflective of serious and unremitting symptoms which had caused social and occupational impairment.  The Veteran has described feeling very depressed and "in a fog," and being unmotivated to do activities at home.  He experienced interpersonal difficulties and irritability when he was working and retired at least in part due to stress associated with his PTSD symptoms.  He has also reported nightmares and difficulty sleeping, intrusive thoughts, and difficulty concentrating.  He has stated that being around others can trigger panic-like symptoms, and that he tends to self-isolate, although he does spend time with his wife and daughters.  Therefore, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 50 percent rating, which is assigned when a psychiatric disorder leads to reduced reliability and productivity due to such symptoms as disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships, among other symptoms.  See38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011). 

As noted above, the Veteran stated in his September 2008 substantive appeal that a 50 percent rating would satisfy his appeal.  Moreover, the Board finds that the December 2006 and July 2009 VA examination reports are not sufficient to determine whether the Veteran's PTSD has resulted in occupational and social impairment sufficient to meet the criteria for a 70 or 100 percent rating.  In this regard, the examiners did not specify the degree of occupational impairment caused by the Veteran's PTSD or state whether the Veteran's PTSD results in deficiencies in most areas.  See id.  Furthermore, while a GAF score of 50 is assigned for serious symptoms or functional impairment, it also suggests that his PTSD bordered on being moderate, as a score of 51 correlates with a moderate degree of disability.  See DSM-IV.  Finally, the Board is unable to determine based on the December 2006 and July 2009 VA examination reports whether the Veteran has symptoms of PTSD equivalent in severity to those associated with a 70 or 100 percent rating.  As such, because the Veteran has clearly stated that he did not seek a rating higher than 50 percent, and because the evidence of record is not sufficient to determine whether a rating in excess of 50 percent is warranted, the Board will not address the issue of entitlement to a 70 or 100 percent rating.  To do so would require a remand of this claim for further development, which would delay the granting of the exact benefits the Veteran has sought on appeal simply for the purpose of exploring the possibility that higher benefits that the Veteran is not seeking may be warranted.  The Board believes that the approach taken in this case best accords with the Veteran's expressed wishes. 

As discussed above, the Board finds that a rating of 50 percent satisfies the maximum benefits sought in this appeal.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

A claim for a total disability rating based on individual unemployability (TDIU) was reviewed and denied in a 2009 RO decision and the Veteran failed to appeal.  Thus, this matter need not be further addressed.  
The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  Moreover, as discussed above, the Veteran has stated that a 50 percent rating would satisfy this appeal.  A 50 percent evaluation has been granted.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether the criteria for a 50 percent rating for PTSD have been met.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 50 percent rating for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating of 50 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


